                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BERKLEY E. WILLIAMS,                    :
               Plaintiff,               :
                                        :
                    v.                  :            Civil Action
                                        :            No. 17-2514
TEMPLE UNIVERSITY                       :
HOSPITAL, INC.,                         :
                Defendant.              :



                                       ORDER

      This 17th day of December, 2018, it is hereby ORDERED that Defendant Temple

University Hospital’s Motion for Summary Judgment is DENIED.




                                                     /s/ Gerald Austin McHugh
                                               United States District Judge
